DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 23 November 2021 has been entered. Claims 1 and 5-9 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 23 July 2021, except for any objection(s) and/or rejection(s) under 35 USC 112 repeated below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/027,221, filed on 4 April 2016.
Drawings
  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the present drawings (see Fig. 1a, for example), output channels A1 and B2 appear to begin immediately downstream of the two pairs of counter rotating knives 3 and 4; however, channels A2 and B1 are immediately downstream of the mobile elements 20 and 20’ rather than being immediately downstream of the two pairs of counter rotating knives 3 and 4. Therefore, the present drawings only show one pair of output channels that is immediately downstream of the pair of counter rotating knives. As a result, the feature of “at least two pairs of output channels immediately downstream of that at least two pairs of counter-rotating knives” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 6 recites, “acting on a respective one of the wires or bars, to produce”. The comma in this recitation should be deleted.
Claim 1 at line 10 recites, “counter-rotating knives for conveying”. This recitation should read – counter-rotating knives, the at least two pairs of output channels for conveying –.
Claim 1 at line 13 recites, “one of the at least two pairs of output channels”. This recitation should read – one pair of the at least two pairs of output channels – to better indicate that “one” is referring to a ‘pair’ and not a ‘channel’.
Claim 9 at line 3 recites, “that mobile elements”. This recitation should read – that mobile element[[s]] –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “at least two pairs of output channels immediately downstream of the at least two pairs of counter rotating knives”. First, this feature is not explicitly described in the written description as originally filed. Instead, the present specification only describes the conveying device 9 being ‘downstream of the knife-holding drums’ at paragraph 38. However, the conveying device 9 includes more than just the pairs of output channels – e.g., the conveying device 9 includes the mobile diverters 20 and 20’. Thus, this disclosure does not require that the output channels are “immediately downstream” of the counter-rotating knives. Turning to the drawings, the present drawings, such as Fig. 1a, illustrate output channels A1 and B2 that appear to begin immediately downstream of the two pairs of counter rotating knives 3 and 4; however, channels A2 and B1 are the mobile elements 20 and 20’ rather than being immediately downstream of the two pairs of counter rotating knives 3 and 4. Thus, as disclosed in the present application as originally filed, it is not the case that there are “at least two pairs of output channels immediately downstream of the at least two pairs of counter-rotating knives” as required by claim 1. As such, claim 1 introduces new matter.
Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at lines 9-10 recites, “at least two pairs of output channels immediately downstream of the at least two pairs of counter-rotating knives”. This recitation is indefinite in view of the present specification because it is unclear if any structure, such as a pair of mobile elements, can be located between the output channels and the pairs of counter-rotating knives. The plain language of the claim suggests that no structure – and thus no mobile elements – can be between the counter-rotating knives and the output channels in view of the word “immediately” prohibiting any structure from being therebetween. However, this interpretation is inconsistent with the present disclosure, where the mobile elements 20 and 20’ are shown in Figs. 1a-1c as being immediately upstream of the channels A2 and B1, such that the channels A2 and B1 are downstream of the knives 3 and 4 but with the mobile elements 20 and 20’ therebetween. Thus, the recitation, when interpreted in light of the present specification, appears to permit mobile elements as being between the knives and the output channels. Given the contradiction between the plain meaning of “immediately downstream” and the structure disclosed in the present specification, claim 1 is indefinite. It is unclear, for example, whether the Applicant intended instead to require that the conveying device, which includes the mobile elements, is immediately downstream of the counter-rotating knives. This limitation would be consistent with the disclosure. As another example, it is unclear whether the Applicant intends the mobile elements to be 
Claim 1 at lines 15-16 recites, “each mobile element of each pair of mobile elements being synchronized to move vertically”. This recitation is indefinite because the other mobile element(s) with which “each mobile element” must be synchronized is unclear. The claim permits there to be multiple pairs of mobile elements, in view of the language “at least one pair of mobile elements” at claim 1, line 12. Consider an example where there are three pairs of mobile elements (for a total of six mobile elements), where the three pairs of mobile elements include a first pair of mobile elements, and where the first pair of mobile elements includes a first mobile element and a second mobile element. Must the first mobile element be synchronized with all five other mobile elements, or must the first mobile element only be synchronized with the second mobile element? The claim does not specify the structure with which each mobile element is synchronized, so this structure could be interpreted as all of the other mobile elements, or this structure could be at least one of the other mobile elements. Not only that, but the present specification does not provide guidance on how to interpret this limitation because the only explicitly disclosed example includes just a single pair of mobile elements. 
Claim 1 at lines 16-17 recites, “the direction opposite the other mobile element of that pair”. There is insufficient antecedent basis for the limitation “the direction” in the claim, rendering the recitation indefinite. Each mobile element has a variety of different directions, with examples of such directions including a vertical movement direction, a horizontal extension direction, and a vertical extension direction. It is unclear what particular direction is referred to by “the direction”. Can “the direction” be any direction of the other mobile element? Or, does “the direction” refer to some specific direction of the other mobile element, such as a vertical movement direction of the other mobile 
Claim 1 at line lines 17-18 recites, “the movement of the mobile diverter”. There is insufficient antecedent basis for this limitation in the claim, rendering the recitation indefinite. Does the Applicant intend to implicitly limit the mobile diverter to have only a single movement? If a mobile diverter has multiple types of movement, such as a pivoting movement and a sliding movement, which of these movements is referred to by “the movement”? Does “the movement” refer to any individual movement of the mobile diverter, or each and every movement of the mobile diverter?
Claim 1 at lines 18-19 “so as to separately facilitate insertion of each of the segments of wire or bar”. This recitation is indefinite because it is unclear what is being described as “separately”. Do the mobile elements “separately” facilitate insertion relative to each other? For example, do the mobile elements have to act “separately” from each other when facilitating insertion of a segment of wire or bar? Or, do the mobile elements, considered as a unit, “separately” facilitate insertion relative to the mobile diverter? Or, is “separately” describing the insertion of the segments? That is, does the insertion of one segment have to be facilitated “separately” compared to the insertion of another one of the segments? The claim can be read as supporting any of these interpretations. Additionally, it is unclear how any of these interpretations is consistent with the meaning of “separately”. Conventionally, the definition of “separately” includes not shared with another. However, the mobile elements as disclosed work together to facilitate insertion as is evident from present Figs. 3a-3c, and likewise the mobile elements and the mobile diverter are also synchronized to facilitate insertion as is explicitly required by claim 1, so it is unclear how either of these interpretations is consistent with the plain and ordinary what is being described as ‘separately facilitating insertion’, but it is also unclear what meaning of “separately” is intended in order to be consistent with the disclosure of the present application. 
The examiner suggests, as one strategy for more clearly claiming the invention, amending the claims to recite that the conveying device comprises “a first pair of output channels and a second pair of output channels” and “a first mobile diverter and a second mobile diverter” instead of “at least two pairs of output channels” and “at least one pair of mobile elements”, respectively. This would allow the claim to more clearly identify some particular pair of output channels and some particular mobile diverter. Note also that the recitation of the conveying device “comprising” the channels and mobile elements permits the conveying device to include other, non-claimed structures.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0151815 A1 to Albe et al. in view of US Pat. No. 3,121,484 to Hill et al., as evidenced by US Pat. No.  3,073,426 also to Hill et al. (hereinafter referred to as the ‘426 patent to avoid confusion with the other Hill reference).
Regarding claim 1, Albe discloses a shear for cutting and simultaneously conveying one or more pairs of rolling wires or bars 3 and 5 (see Fig. 1), comprising: 
a) a mobile diverter 12 comprising at least two channels 12a and 12b, each channel 12 being configured for one of the wires or bars 3 and 5, respectively, to slide therein (see Figs. 1 and 2); 
b) at least two pairs of counter-rotating knives 8/10 and 8’/10’ (see the counter-rotational arrows in Fig. 1), each pair of counter-rotating knives 8/10 and 8’/10’ acting on a respective one of the wires or bars 3 and 5, to produce respective segments of wire or bar (see paragraph 34, where the segments are produced by the knives 8/10 and 8’/10’ cutting the wires or bars 3 and 5); and
c) a conveying device 14 for conveying the segments of wire or bar (see Fig. 1), comprising:
a pair of output channels 14a and 14b immediately downstream of the at least two pairs of counter-rotating knives 8/10 and 8’/10’ for conveying the segments of wire or bar (see Fig. 1; and
the conveying device synchronized with the movement of the mobile diverter 12 (see paragraph 54). 
Albe, however, fails to disclose that the conveying device includes: at least two pairs of output channels immediately downstream of the at least two pairs of counter-rotating knives; at least one pair of mobile elements, each mobile element corresponding to one of the at least two pairs of output channels, each pair of output channels comprising a central channel and a lateral channel, each mobile element of each pair of mobile elements being synchronized to move vertically, in the direction opposite the other mobile element of that pair, and being synchronized with the movement of the mobile diverter so as to separately facilitate insertion of each of the segments of wire or bar in either the claim 1. Albe also fails to disclose that:
the mobile elements of said at least one pair of mobile elements are arranged mirror-wise with each other and each mobile element includes: a lateral containment wall; a sliding surface arranged transversely to said lateral containment wall; a conveying surface inclined with respect to the lateral containment wall; and  a wedge-shaped element, the wedge-shaped element having outer surfaces defined by said sliding surface and said conveying surface, a base of the wedge-shaped element resting on a portion of the lateral containment wall, as recited in claim 5;
a thickness of said wedge-shaped element of each mobile element is at a minimum at an inlet side as recited in claim 6;
the sliding surface of each mobile element is inclined downwards, starting from the inlet side, in order to facilitate insertion of the segments of wire or bar in the central channel of the pair of output channels corresponding to that mobile element as recited in claim 7;
each output channel of each pair of output channels comprises a lower surface and an upper surface, the upper and lower surfaces of each channel defining a distance therebetween, the distance between the lower and upper surfaces of each output channel defining a respective height of that output channel as recited in claim 8; and
for each mobile element, a height of the lateral containment wall of that mobile elements is greater than or equal to either of the heights of the output channels of the pair of output channels to which that mobile element corresponds, and wherein the conveying surface of that mobile element has a height equal to a height of a portion of claim 9. 
Regarding claim 1, Hill teaches a conveying device for conveying segments of wire or bar (see col. 1, lines 10-14). Hill teaches that the conveying device includes a pair of output channels 6 and 7 for conveying the segments of wire or bar A (see Figs. 1-7, showing segments A passing into either channel 6 or 7), a pair of mobile elements 10 and 30 (see Fig. 1a), each mobile element 10 and 30 corresponding to the pair of output channels 6 and 7 (see Figs. 1-7), each pair of output channels 6 and 7 comprising a central channel and a lateral channel (upon the modification of Albe to include two of the conveying device of Hill as set forth below, whichever of the channels 6 and 7 is positioned toward an outside is a ‘lateral channel’ and whichever channel is positioned toward an inside is a ‘central channel), each mobile element 10 and 30 of the pair of mobile elements 10 and 30 being synchronized to move vertically, in the direction opposite the other mobile element 10 or 30 of that pair (see Figs. 1a-7a showing the synchronized but opposing vertical movement; see also Fig. 15 showing the synchronized drive including elements 51-61; see also col. 2, line 65 to col. 3, line 2), and being synchronized with the movement of with a shearing device (see col. 4, lines 5-9) so as to separately facilitate insertion of each of the segments of wire or bar A in either the central or lateral channel 6 or 7 of the pair of output channels 6 and 7 corresponding to that mobile element 10 and 30 (first, both channels 6 and 7 correspond to the mobile elements 10 and 30 as see in Figs. 1-7; second, the mobile elements ‘separately’ facilitate insertion of the segments of wire or bar, as best understood, because each segment’s insertion is individually facilitated by the mobile elements 10 and 30 relative to the other segments – i.e., a first segment’s insertion is separately facilitated by the mobile elements 10 and 30 relative to a second segment’s insertion as is evident from the separate facilitation of segments A and B as shown in Figs. 1-7). 
claim 5, Hill teaches that the mobile elements 10 and 30 of said pair of mobile elements 10 and 30 are arranged mirror-wise with each other (see Fig. 1a) and each include: a lateral containment wall 13/33 (see Fig. 1a); a sliding surface 11/31 arranged transversely to said lateral containment wall 13/33 (see Fig. 1a), a conveying surface (the angled surfaces of walls 14 and 34 best seen in phantom in Fig. 1) inclined with respect to the lateral containment wall 13/33 (see Figs. 1 and 1a); and a wedge-shaped element (see the annotated Fig. below), the wedge-shaped element having outer surfaces defined by said sliding surface 11/31 (top surfaces of the wedge-shaped elements) and said conveying surface (lateral surfaces of the wedge-shaped elements), a base of the wedge-shaped element resting on a portion of the lateral containment wall (see annotated Fig. 1 below, where the base is part of the top wedge-shaped element facing upward parallel to the plane of the page and a part of the bottom wedge-shaped element facing downward parallel to the plane of the page). 

    PNG
    media_image1.png
    348
    564
    media_image1.png
    Greyscale

Regarding claim 6, Hill teaches that a thickness of the wedge-shaped element of each mobile element 10 and 30 is at a minimum at an inlet side (see the annotated Fig. above, where the ‘thickness’ 
Regarding claim 7, Hill teaches that the sliding surface 11/31 of each mobile element 10 and 30 is inclined downwards (see Fig. 13 and col. 3, lines 16-21), starting from the inlet side (i.e., the left side relative to Fig. 13), in order to facilitate insertion of the segments of wire or bar 3 and 5 in the central channel 6 or 7 of the pair of output channels 6 and 7 corresponding to that mobile element towards the corresponding central output channel 6 or 7 (see col. 3, lines 16-21; the insertion is facilitated into either channel 6 or 7, so insertion is facilitated into whichever of the channels 6 and 7 is positioned as the central channel).
Regarding claim 8, Hill teaches that each output channel 6 and 7 of the pair of output channels 6 and 7 comprises a lower surface and an upper surface (see Fig. 8, where the lower surface is the surface receiving the tip of the lead line for reference character "7" or “6”, depending on the channel, and the upper surface is the top surface of element 8), the upper and lower surfaces of each channel 6 and 7 defining a distance therebetween (see Fig. 8), the distance between the lower and upper surfaces of each output channel 6 and 7 defining a respective height of that output channel 6 or 7 (see Fig. 8). 
Regarding claim 9, Hill teaches that for each mobile element 10 and 30, a height of the lateral containment wall 13/33 of that mobile elements 10 or 30 (noting that each of the walls 13/33 is considered as extending the entire height of the mobile elements 10/30 relative to Fig. 1a ) is greater than or equal to either of the heights of the output channels 6 and 7 of the pair of output channels 6 and 7 to which that mobile element 10 and 30 corresponds (see Fig. 8; each lateral containment wall 13/33 has a height that is greater than the heights of each of the channels 6 and 7), and wherein the conveying surface of that mobile element 10 and 30 (the angled surfaces of walls 14 and 34 best seen in phantom in Fig. 1) has a height equal to a height of a portion of the lateral containment wall upon which the base of the wedge-shaped element of that mobile element 10 or 30 is not resting (this recitation is 
It is known in the art to be beneficial to be able to direct different lengths of rolling mill product along different paths (see the ‘426 patent at col. 1, lines 10-13). For example, the output of a mill may be so great that it is necessary to use two cooling beds to receive successive lengths of product alternatively (see the ‘426 patent at col. 1, lines 14-17). 
Thus, since Albe teaches that its wires or bars are discharged into a cooling bed (see paragraph 7), it would have been obvious to one of ordinary skill in the art to replace each of the output channels of Albe with a conveying device having the features taught by Hill such that each wire or bar can be directed to an alternate path than the previous wire or bar, allowing the wires/bars to be directed to alternate cooling beds as may be required when the output of the mill is so great. This modification of Albe includes the provision of two conveying devices as taught by Hill, since each output channel of Albe receives a wire or bar, with the result being that Albe, as modified, includes two pairs of output channels. That is, each conveying device of Hill includes two output channels, so by providing Albe with two conveying devices of Hill, the resulting device includes four output channels. Further, this modification results in the two pairs of channels of Albe, as modified, being immediately downstream of the at least two pairs of counter-rotating knives, since Albe teaches that the output channels are immediately downstream of the counter-rotating knives (see Fig. 1 of Albe) and since this modification 
Response to Arguments
Regarding the objection to the drawings for failing to show the pairs of counter-rotating knives recited in claim 1 as set forth in the Final Office Action mailed 23 July 2021, the Applicant argues at page 9 of the Remarks filed 23 November 2021 that counter-rotating knives are conventional features that are permissibly shown as they are depicted in the drawings consistent with 37 CFR 1.83(a). The examiner is persuaded by this argument, in particular in view of the teachings of at least US Pub. No. 2016/0151815 A1 to Albe et al. and US Pat. No. 4,966,060 to Poloni, each of which discloses counter-rotating knives. Since counter-rotating knives are conventional features in view of the present record and the Applicant’s own admission, the Applicant’s illustration of counter-rotating knives complies with 37 CFR 1.83(a).

Turning to the rejection of claims 1 and 5-9 under 35 USC 103, the Applicant argues beginning at page 10 of the Remarks filed 23 November 2021 that Hill does not teach the feature of “at least two pairs of output channels immediately downstream of the pair of counter-rotating knives”. The Applicant notes that Hill does not explicitly teach counter-rotating knives, and that Hill’s shear disclosed by Hill is upstream of a table “5”.  
This argument is not persuasive because it is against the Hill reference individually, rather than against the modification as proposed. In response to applicant's arguments against the Hill reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hill is not relied upon for teaching the location of the output channels being “immediately downstream of the at least two pairs of counter-rotating knives”; instead, in the present rejection, Albe is relied on for teaching the location of the output channels being immediately downstream of the pairs of counter-rotating knives (which location is shown in Fig. 1 of Albe). Thus, in the modification of Albe, where the single pair of output channels of Albe are replaced with two pairs of output channels in view of the teachings of Hill, the location of the output channels is not changed. Further, Albe is evidence that a table immediately upstream of the channels is not necessary, since Albe does not disclose any such table. The Applicant’s arguments, on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724